MEMORANDUM2
This appeal from the denial of a preliminary injunction comes to us for review under Ninth Circuit Rule 3-3. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.
Our inquiry is limited to whether the district court abused its discretion in denying the preliminary injunction or based its decision on an erroneous legal standard or on clearly erroneous findings of fact. Does 1-5 v. Chandler, 83 F.3d 1150, 1152 (9th Cir.1996).
The record before us shows that the district court did not rely on an erroneous legal premise or abuse its discretion in concluding that Mattel, Inc. failed to make a showing of probable success on the merits and the possibility of irreparable injury. See id.; see also Sports Form, Inc. v. United Press Int’l, Inc., 686 F.2d 750, 753 (9th Cir.1982) (stating legal standards governing issuance of preliminary injunction). Moreover, the court’s factual findings are not clearly erroneous. See Chandler, 83 F.3d at 1152.
Accordingly, we AFFIRM the district court’s denial of a preliminary injunction.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.